ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed on June 29, 2011 by Appellant Russell Boxer, Sr. The Petition for Review is denied in accordance with the following.
Appellant Boxer seeks review of a June 14, 2011 decision of the Tribal trial court. That Order directed Appellant to pay $400.00 per month in child support to Ap-pellee Claytina Whiteman for the parties’ minor child. On March 16, 2010, Appellee Whiteman filed a Family Court petition requesting child support. A hearing in the matter was held on August 8, 2010. The trial court order of June 14, 2011 states that at the August 2010 hearing, Appellant Boxer was ordered to provide income and living expense verification to the court. Appellee Whiteman provided this information but Appellant Boxer did not. On June 7, 2011, Appellee Whiteman filed an affidavit with the trial court asking for a child support Order of $400 per month *281which led to the June 14, 2011 Order. Appellant Boxer contends that his rights to due process were violated because he was not informed of a hearing in June 2011 and he did, in fact provide the information requested by the Tribal trial court. This i'w'as not the finding of the trial court.
This Court does not function as a court substitute its judgment for that of the Fort Peck Tribal Court in matters of child support. Appellant Boxer was given the .-opportunity to submit information to the Court and did not do so in accordance with the Court’s request. This Court finds that the judgment and order entered in the matter are supported by substantial evidence, and there is no basis to review or set aside such judgment and order.
Therefore,
IT IS HEREBY ORDERED that the Petition for Review is denied.